Citation Nr: 0606125	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
heightened aid and attendance benefits in the calculated 
amount of $24,725.00, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the Togus, Maine, 
regional office's (RO's) Committee on Waivers and 
Compromises, which denied entitlement to waiver of recovery 
of an overpayment of heightened aid and attendance benefits 
in the calculated amount of $24,725.00, plus accrued interest 
thereon, due to the claimant being in a nursing home at 
Government expense since December 1, 2001.


FINDINGS OF FACT

1.  During a period beginning at least by January 1, 2002, 
the veteran was paid $24,725.00 in heightened aid and 
attendance benefits during which time he was in a nursing 
home that was paid at Government expense.

2.  The RO retroactively terminated the veteran's heightened 
aid and attendance benefits, resulting in a $24,725.00 
overpayment for which he seeks waiver of recovery.

3.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment of heightened 
aid and attendance benefits.

4.  The veteran was overwhelmingly at fault in the creation 
of the overpayment of heightened aid and attendance benefits 
by virtue of his failure to stop accepting payments, and his 
failure to return compensation overpayments to VA while in a 
nursing home that was paid for at Government expense during 
the period of overpayment in question.  Primary fault on the 
part of VA is not shown.

5.  The recovery of the overpayment of heightened aid and 
attendance benefits will not deprive the veteran of the 
ability to provide for life's basic necessities; failure to 
repay the debt will result in the veteran being unfairly 
enriched.

6.  Recovery of the overpayment will not defeat the purpose 
of paying heightened aid and attendance benefits because VA 
is paying 100 percent of the veteran's nursing home care. 

7.  Reliance on VA benefits had not resulted in the appellant 
relinquishing a valuable right or the incurrence of a legal 
obligation.

8.  There are no other factors that would make recovery of 
the overpayment inequitable.


CONCLUSION OF LAW

Recovery of an overpayment of heightened aid and attendance 
benefits in the calculated amount of $24,725.00, plus accrued 
interest thereon, is not against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the claimant 
should be granted a waiver of the overpayment because VA was 
at fault in paying him heightened aid and attendance benefits 
when they knew he was confined to a nursing home.  As to the 
money the veteran has in the bank, the appellant claims that 
he should not have to use these assets to repay this debt 
because they were being saved for other purposes.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Factual Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid heightened aid and attendance 
benefits, in the calculated amount of $24,725.00, plus 
accrued interest thereon, when he was in a nursing home at 
Government expense since December 1, 2001.

The record shows that the veteran has been entitled to VA 
disability benefits since a June 1971 rating decision granted 
service connection for residuals of multiple sclerosis.  In 
an October 1992 rating decision, the veteran was granted aid 
and attendance.  In an April 2000 rating decision, the 
veteran was granted heightened aid and attendance benefits at 
the rate provided under 38 U.S.C.A. § 1114(o)(3) (West 2002). 

April 2000 VA correspondence notified the veteran that he was 
entitled to heightened aid and attendance benefits and that 
correspondence included a VA Form 21-8764.  The VA Form 21-
8764, entitled Disability Compensation Award Attachment, 
notified the appellant that if his VA award included aid and 
attendance that award was subject to reduction effective from 
the first day of the second calendar month of admission to a 
nursing home at VA expense.

In this regard, VA correspondence to the veteran before the 
April 2000 rating decision likewise notified the veteran of 
this rule.  See VA correspondence dated in February 1986 and 
March 1989.  Similarly, an April 1993 rating decision 
notified the veteran that his special monthly compensation 
was being reduced for the time period he was hospitalized.

An October 2001 Report of Contact noted that the veteran had 
been hospitalized at a VA contract nursing home since June 5, 
2001.

A December 2001 Report of Contact confirmed that the veteran 
was in a nursing home which is under VA contract and his VA 
benefits needed to be adjusted.

A January 2002 VA Form 10-7132, Status Change, noted that the 
veteran was in a contract facility and his status change 
should be effective from December 1, 2001.  It was also noted 
that his stay would be indefinite.

A July 2002 Report of Contact noted that the veteran was 
still in the government paid nursing home and he had been 
there since December 1, 2001.

In July 2002, VA wrote with a proposal to reduce his monthly 
compensation effective from January 1, 2002, because he was 
in a nursing home paid for by VA.  He was also notified that 
the adjustment would result in an overpayment and he should 
request an immediate adjustment of his compensation payments 
to offset this overpayment.

In August 2002, the veteran wrote VA and requested an 
adjustment of his compensation payments to offset this 
overpayment.  He also stated that being held responsible for 
repaying the overpayment would cause financial difficulties.

In November 2002, VA wrote the veteran and notified him that 
they were implementing the July 2002 proposal to reduce his 
monthly compensation, effective from January 1, 2002.

Notice of the overpayment at issue was provided in a December 
2002 letter from VA's Debt Management Center.  In that 
letter, the RO notified the veteran that the adjustment 
resulted in an overpayment of $30,150.00 which he must repay.  
The RO also informed him that he may request a waiver of 
recovery.

In December 2002, VA received the veteran's request for 
waiver of recovery of the $30,150.00 overpayment.  He 
explained in that letter that collection of the debt would 
result in undue financial hardship.

Later in December 2002, VA received another statement from 
the veteran's representative as well as a VA Form 5655, 
Financial Status Report.  In the statement, it was argued 
that the evidence of record shows that the debt was not the 
result of intentional fraud, and that collection of the debt 
would result in undue financial hardship.  

The December 2002 Financial Status Report shows, among other 
things, that the veteran's and his spouse's total monthly 
income was $9,527.00.  This was derived from VA disability 
and Social Security Administration benefits.  Without taking 
into account money paid to the claimant's nursing home, their 
total monthly expenses were $7,390.00; their net monthly 
income was $2,037.00.  Their assets totaled $172,000.00, to 
include $48,000.00 in cash, $27,000.00 in cars, and 
$70,000.00 in land.  In a note added at the end of the form 
it was argued that because VA was aware of the veteran's 
admission to the nursing home but nonetheless continued to 
pay him the heightened benefits, the appellant should not be 
responsible for the overpayment.

A February 2003 Report of Contact noted that the cost of the 
veteran's care at the nursing home was $188.82 a day and VA 
paid $188.82 a day for his care.

In an April 2003 decision, the RO's Committee on Waivers and 
Compromises first noted that, because the correct special 
monthly compensation codes were not used when calculating the 
veteran's benefits in the last rating decision, his actual 
indebtedness should be reduced to $24,725.00.  The Committee 
noted that the appellant had been hospitalized at government 
expense since December 1, 2001, VA regulations required that 
his compensation be reduced to the housebound rate when a 
veteran is hospitalized at government expense, and the 
claimant should have been aware of this fact based on April 
1993 and April 2000 rating decisions and notices included 
with those decisions.  

The Committee on Waivers and Compromises observed that the 
veteran's Financial Status Report, after deducting Medicare 
premiums, showed a net monthly income of $5,041.00, and 
monthly expenses of $7,370.00.  Notably, the latter included 
$5,700.00 per month in nursing home fees which was paid in 
full by VA.  His net monthly income was $3,371.00.  The 
Committee noted that VA was currently withholding $2,238.00 
of the veteran's monthly benefits making his net monthly 
income $1,133.00.  The veteran also had $48,000.00 in the 
bank.

Analysis

At the outset, the Board must determine whether the 
indebtedness was properly created.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  It does not appear, however, 
that the veteran has questioned the validity of the 
indebtedness at issue. Rather, his arguments relate to the 
question of the party at fault in the creation of the debt 
and his own financial hardship.

Still, the record shows that the veteran was paid heightened 
aid and attendance benefits during the period from 
December 1, 2001, through January 1, 2002.  Since December 1, 
2001, however, he was cared for at a nursing home paid for at 
Government expense.  Thus, the Board finds that the RO 
properly retroactively terminated the veteran's heightened 
aid and attendance benefits for the period at issue.  After 
recalculating his monthly compensation entitlement using the 
correct special monthly compensation codes, the veteran was 
overpaid a total of $24,725.00, plus accrued interest 
thereon, in heightened aid and attendance benefits during a 
period when he was ineligible for aid and attendance 
compensation because he was in a nursing home that was fully 
paid for by VA.

The overpayment totaled $24,725.00.  The Board concludes that 
this overpayment amount was properly created because the 
veteran received benefits to which he was not legally 
entitled.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes 
waiver of recovery of an overpayment.  The Committee on 
Waivers and Compromises did not specifically address fraud, 
misrepresentation, and/or bad faith in the April 2003 
decision.  Nonetheless, the Board finds no indication in the 
record of an intent to deceive or to seek unfair advantage by 
the veteran.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Accordingly, the Board finds that mandatory bars to waiver 
are not present in this matter. 

The Committee on Waivers and Compromises denied entitlement 
to waiver of recovery in the amount of $24,725.00 on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(a).  The standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.

In making this determination, consideration will be given to 
the following elements, which are not intended to be all 
inclusive:

1.  Fault of the debtor.  Where actions 
of the debtor contributed to the creation 
of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to ones' detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
claimant was solely at fault in the creation of the present 
overpayment.  

On the one hand, the record shows that beginning in October 
2001, the RO was on notice that the veteran being cared for 
at a VA contract nursing home, and that he had been so cared 
for since June 5, 2001.  Moreover, the veteran argues 
ardently that he should not be responsible for the 
overpayment because VA continued to pay him heightened VA 
compensation when they knew he was no longer entitled to 
these benefits.

On the other hand, the record shows that the veteran has been 
compensated by VA since June 1971.  VA correspondence both 
before the April 2000 rating decision that granted heightened 
aid and attendance and the notice of the April 2000 grant 
specifically told the claimant that the aid and attendance 
award was subject to reduction from the first day of the 
second calendar month of admission to a nursing home at VA 
expense.

Accordingly, while there is some measure of VA responsibility 
in continuing to pay the veteran heightened aid and 
attendance compensation for over a year after being notified 
of his nursing home admission, the Board finds that the 
veteran was both informed that such an admission would lead 
to a reduction in his entitlement and was duty bound to 
either stop taking the payments or return the payments to VA.  
Therefore, the veteran's actions, or lack of action, exceeded 
any degree of fault on the part of VA, and caused the 
overpayment.

The Board must also consider whether recovery of the debt 
would result in financial hardship to the veteran.  As 
indicated by the record, the veteran's net monthly income is 
$1,133.00, he has $48,000.00 in the bank, and VA pays 100 
percent of the fees associated with his nursing home care.  
Thus, the record lacks objective evidence to support the 
claim that recovery of the debt would endanger the veteran's 
ability to provide for basic necessities.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of 
heightened aid and attendance would not be defeated as the 
veteran was not entitled to these heightened benefits during 
the period of the overpayment.  He was paid compensation at 
the aid and attendance rate to secure in home personal 
health-care.  With the appellant's entry into the nursing 
home, which provided daily in-home personal health-care, the 
purpose of the heightened aid and attendance benefits for 
that same period was negated.

The Board also finds that failure to make restitution would 
unfairly enrich the veteran because he received monetary 
benefits to which he had no entitlement.  VA made payments of 
heightened aid and attendance benefits based on his need for 
daily in home personal health-care.  That aid was no longer 
required after he was admitted to a nursing home paid for by 
VA.  There is no objective, contemporary evidence that the 
veteran thereafter ever stopped taking the heightened 
compensation, or that he ever tried to return the 
overpayments to VA.  In fact, the record shows that he simply 
took the additional compensation and placed it in the bank.  
Under such circumstances, to allow the appellant to retain 
compensation which was overpaid by VA would constitute unjust 
enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on VA continuing 
to pay excessive compensation at the aid and attendance rate.

The record reveals no other factors that make recovery of the 
overpayment inequitable.

In sum, the preponderance of the evidence is against the 
claim.  The principles of equity and good conscience would 
not be violated if VA were to demand recovery of the 
overpayment in question, plus accrued interest thereon.  The 
veteran is primarily at fault in the creation of the debt 
because, while VA was on notice that he had entered a nursing 
home, the appellant failed to stop taking the heightened 
compensation or return the overpayments.  To allow the 
veteran to retain $24,725.00, plus accrued interest thereon, 
when there was no entitlement to the same would constitute 
unjust enrichment.  Also, given his net positive cash flow 
and the $48,000.00 he has in the bank recovery of the 
overpayment would not deprived him of the ability to provide 
for basic necessities of life.  Given the fact that VA is 
paying 100 percent of his nursing home expenses, recovery of 
the overpayment will not defeat the purpose for which the 
benefits were intended.  Lastly, the appellant has not 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.

Accordingly, entitlement to wavier of recovery of an 
overpayment of VA compensation is not warranted.  The claim 
is denied. 

In adjudicating the above claim, a discussion of the Veterans 
Claims Assistance Act of 2000 is not required because the Act 
is not applicable to these types of claims.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).


ORDER

Waiver of recovery of an overpayment of heightened aid and 
attendance benefits in the calculated amount of $24,725.00, 
plus accrued interest thereon, due to the claimant being in a 
nursing home at Government expense since December 1, 2001, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


